DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: C (Fig. 3), XIIII (Fig. 8) and 11e_1 (Figs. 12A-12C).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imoto et al. (US Pat. Pub. No. US 2013/0122741 A1) in view of Hideaki (JP 2001-336509 A; cited in IDS filed 5/7/2020) and Fujita et al. (US Pat. Pub. No. US 2017/0115621 A1).
Imoto et al. discloses (as in claim 1) an electronic apparatus (image forming apparatus) 1 comprising: a first electronic device (automatic document feeder) 3; a second electronic device (a circuit board) 60 (paragraphs [0054] and [0062]); a bundled wire (an electrical cable) (as in claim 6) wherein the groove portion 30 is deep to fully store a whole of the bundled wire guide 41 inside (Fig. 7); and (as in claim 10) an image forming apparatus 1 configured to form an image on a sheet S (paragraph [0053]).
Imoto et al. differs from the instant claimed invention in not disclosing: (as in claim 1) a storage portion comprising a bottom portion extending in a direction along a wiring path of the bundled wire, and a pair of side wall portions standing on both edges, in a width direction orthogonal to the direction along the wiring path of the bundled wire, of the bottom portion and facing each other, wherein the bottom portion and the pair of the side wall portions forms space to store the bundled wire is formed with; and a plurality of holding portions disposed at different positions on the wiring path, wherein each of the plurality of the holding portions comprises a hinge portion connected to an upper portion of one of the pair of the side wall portions, a cover portion connected to the storage portion via the hinge portion in an openable and closable manner, and an engagement portion to secure the cover portion in a closed position, and each of the plurality of the holding portions is configured to hold the bundled wire (as in claim 2) a cover member being connected to the frame member, and forming a space portion between the frame member and the cover member for wiring of the bundled wire; and (as in claim 3) wherein the storage portion of the bundled wire guide is configured to extend over a whole length of the wiring path of the bundled wire in the space portion between the frame member and the cover member.
Hideaki discloses a clamp and an engaging structure comprising: a bundle wire guide 1 comprising: a storage portion comprising a bottom portion 11 and a pair of side wall portions 13, 41 standing on both edges, in a width direction, of the bottom portion 11 and facing each other, wherein the bottom portion 11 and the pair of the side wall portions 13, 41 forms space to store a thing is formed with; and a holding portion comprises a hinge portion 15 connected to an upper portion of one of the pair of the side wall portions 13, a cover portion 3 connected to the storage portion via the hinge portion 15 in an openable and closable manner, and an engagement portion 21 to secure the cover portion 3 in a closed position; and the holding portion is configured to hold the thing in the storage portion with the cover portion 3 secured in the closed position by the engagement portion 21 (Figs. 1 and 4). 
Fujita et al. discloses an image forming apparatus 1 comprising: a plurality of holding portions (clamps) 79 disposed at different positions on a wiring path (Fig. 4).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention was made to apply the clamp and engaging structure of Hideaki in place of the bundled wire guide of Imoto et al. to be easier and more secure to retain the bundled wire.  By combining Imoto et al. and Hideaki, it would have been obvious that the space portion is 
Also, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention was made to apply the plurality of clamps as taught in Fujita et al. to the single holding portions of Imoto in view of Hideaki to securely holding the bundled wire. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imoto et al. in view of Hideaki and Fujita et al.
Imoto et al. discloses a method for producing an electronic apparatus 1, wherein the electronic apparatus 1 comprising a first electronic device (automatic document feeder) 3; a second electronic device (a circuit board) 60 (paragraphs [0054] and [0062]); a bundled wire (an electrical cable) 50 comprising one end coupled to the first electronic device 3, and another end coupled to the second electronic device (Fig. 2), the bundled wire 50 being configured to supply at least one of an electric signal and electric power between the first and the second electronic devices (paragraphs [0054] and [0062]), the method comprising: preparing a bundled wire guide 41 in accordance with a shape of a wiring path of the bundled wire 50 (Fig. 6), the bundled wire guide comprising a holding portion 41a; storing the bundled wire 50 to the bundled wire guide 41 (Figs. 6 and 7); and fitting the bundled wire guide 41, with the bundled wire 50 stored, into a groove portion 30 disposed in a frame member 2a of the electronic apparatus 1.

Hideaki discloses a clamp and an engaging structure comprising: a bundle wire guide 1 comprising: a storage portion comprising a bottom portion 11 and a pair of side wall portions 13, 41 standing on both edges, in a width direction, of the bottom portion 11 and facing each other, wherein the bottom portion 11 and the pair of the side wall portions 13, 41 forms space to store a thing is formed with; and a holding portion comprises a hinge portion 15 connected to an upper portion of one of the pair of the side wall portions 13, a cover portion 3 connected to the storage portion via the hinge portion 15 in an openable and closable manner, and an engagement portion 21 to secure the cover portion 3 in a closed position; and the holding portion is configured to hold the thing in the storage portion with the cover portion 3 secured in the closed position by the engagement portion 21 (Figs. 1 and 4). 
Fujita et al. discloses an image forming apparatus 1 comprising: a plurality of holding portions (clamps) 79 disposed at different positions on a wiring path (Fig. 4).

Also, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention was made to apply the plurality of clamps as taught in Fujita et al. to the single holding portions of Imoto in view of Hideaki to securely holding the bundled wire. 

Allowable Subject Matter
Claims 4-5 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Other Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tokumoto et al. (US Pat. Pub. No. US 2017/0343952 A1) discloses an image forming apparatus comprising a bundle wire; a bundled wire guide; and a plurality of holding portions disposed at different positions of the wiring path.
Sawada (US Pat. Pub. No. US 2018/0077307 A1) discloses an image forming apparatus comprising a bundle wire; a bundled wire guide; and a holding portion.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
March 29, 2022